Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a feedback acquirer”, “a data augmenter” and “a re-trainer” in claims 8 – 14 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use placeholders “acquirer”, “augmenter” and “re-trainer” coupled with functional language “provide”, “generate” and “retrain” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8 – 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the Specification discloses the physical structure about above units are part of model customization device 120 of a computing device 12.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6 and 8 – 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Potts et al. (US Patent Application Publication 2020/0293712), hereinafter referred as Potts.

Regarding claim 8, Potts discloses an apparatus for model customization ([0020], computer), comprising: 
a feedback acquirer configured to provide a user with prediction results ([0150]) of each of a plurality of pre-trained natural language processing models ([0143], training of one or more project NLP target models) for a document subjected to analysis selected from a document set including a plurality of documents ([0150], select a subset documents for review and correction), and acquire user feedback on the prediction results from the user ([0150]); 
a data augmenter configured to generate a plurality of augmented documents from at least one of the plurality of documents based on data attributes of each of the plurality of documents and the user feedback ([0150], generating marked documents); and 
a re-trainer configured to retrain at least one of the plurality of natural language processing models, using training data including the plurality of augmented documents ([0151], retrain).

Regarding claim 9 (depends on claim 8), Potts discloses the apparatus wherein the plurality of natural language processing models are pre-trained to generate prediction results for different types of natural language processing tasks, respectively ([0143], each NPL target model is trained/pre-trained in a same or similar domain (different NPL model is trained/pre-trained in a different domain)).

Regarding claim 10 (depends on claim 8), Potts discloses the apparatus wherein the user feedback comprises modification to at least part of the prediction results ([0150], mark model-annotated documents) of each of the plurality of natural language processing models ([0149], select and train a project NLP target model (from a plurality of models described in [0128]; [0143], training of one or more project NLP target models).

Regarding claim 11 (depends on claim 8), Potts discloses the apparatus wherein the data attributes comprise at least one of meta data for each of the plurality of documents and initial prediction results of each of the plurality of natural language processing models for each of the plurality of documents ([0126], metadata).

Regarding claim 12 (depends on claim 8), Potts discloses the apparatus wherein the data augmenter is further configured to select at least one document subjected to augmentation among the plurality of documents based on the user feedback and data attributes of each of the plurality of documents ([0150], select a subset of document (including one)), and generate at least one augmented document from the at least one document subjected to augmentation ([0150], generating marked documents).

Regarding claim 13 (depends on claim 12), Potts discloses the apparatus wherein the document subjected to augmentation comprises the document subjected to analysis ([0150]).

Claims 1 – 6 are corresponding to claims 8 – 13, respectively, thus, they are rejected for the same reason set forth for claims 8 – 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potts in view of Vinay et al. (US Patent Application Publication 2019/0251150), hereinafter referred as Vinay.

Regarding claim 14 (depends on claim 12), Potts discloses the apparatus wherein the document subjected to augmentation comprises at least one document having a similarity of the data attributes to the document subjected to analysis among the plurality of documents ([0143], each NPL target model is trained/pre-trained in a same or similar domain).
However, Potts fails to explicitly disclose a value equal to or greater than a preset value in similarity.  
However, in a similar field of endeavor Vinay discloses a system for document processing (abstract). In addition, Vinay discloses that the document is processed with a value equal to or greater than a preset value in similarity ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Potts, and the document is processed with a value equal to or greater than a preset value in similarity. The motivation for doing this is that the similarity can be quantified so that the similar documents can be easier to bundled.

Claim 7 is corresponding to claim 14, thus, it is rejected for the same reason set forth for claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668